IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 15, 2009

                                       No. 09-30791                    Charles R. Fulbruge III
                                                                               Clerk

SUPERIOR ENERGY SERVICES LLC

                                                   Plaintiff - Appellee
v.

BORDELON MARINE INC.

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       This suit arises from an allision between two vessels involved in an oil
exploration project in the Gulf of Mexico. The defendant, Bordelon, appeals from
the district court’s denial of its motion for summary judgment and contends that
this court has jurisdiction over this interlocutory appeal under 28 U.S.C. §
1292(a)(3), which gives the courts of appeals jurisdiction over appeals in
admiralty cases from interlocutory decrees “determining the rights and liabilities




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 09-30791

of the parties.” The plaintiff, Superior, has moved to dismiss the appeal on the
basis that the underlying order is not appealable under § 1292(a)(3).
      “Interlocutory appeals are not favored, and we strictly construe statutes
permitting them.” Thibodeaux v. Vamos Oil & Gas Co., 487 F.3d 288, 292 (5th
Cir. 2007); see also Complaint of Ingram Towing Co., 59 F.3d 513, 515 (5th Cir.
1995); Treasure Salvors, Inc. v. Unidentified Wrecked & Abandoned Sailing
Vessel, 640 F.2d 560, 564 (5th Cir. 1981). The purpose of § 1292(a)(3) is to
permit parties to appeal from judgments determining liability without waiting
for the potentially complex phase of calculating damages. See, e.g., Treasure
Salvors, 640 F.2d at 564 (“[§ 1292(a)(3)] was designed to apply in circumstances
distinctive to admiralty where it is not uncommon for a court to enter an order
finally determining the issues of liability between the parties and then to refer
the case to a master for a determination of damages.”).
      Here, the district court’s denial of Bordelon’s motion for summary
judgment did not determine the parties’ rights and liabilities as to Superior’s
claim for damages. Bordelon argues that the order effectively determined the
parties’ rights and liabilities as to its counterclaim for attorney’s fees and costs,
because the district court held that the contract on which the counterclaim was
premised did not apply to the vessel at issue. But Superior did not move for
summary judgment on that counterclaim, and the district court has not directly
addressed it. Because interlocutory appeals are generally not favored, and
because Bordelon’s appeal does not serve the purpose for which § 1292(a)(3) was
enacted, we conclude that under these circumstances Bordelon’s argument that
the district court effectively denied its counterclaim does not suffice to make the
district court’s order appealable.
      The appellee’s motion to dismiss the appeal for lack of jurisdiction is
therefore GRANTED.        The appellee’s motion to stay the briefing schedule
pending the resolution of the motion to dismiss is DENIED AS MOOT.

                                          2